Name: Commission Regulation (EC) NoÃ 116/2007 of 7 February 2007 amending Regulation (EC) NoÃ 382/2005 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1786/2003 on the common organisation of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  EU finance;  industrial structures and policy
 Date Published: nan

 8.2.2007 EN Official Journal of the European Union L 35/7 COMMISSION REGULATION (EC) No 116/2007 of 7 February 2007 amending Regulation (EC) No 382/2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (1) and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2), and in particular the second subparagraph of Article 71(2) thereof, Whereas: (1) The experience gained from the implementation of Commission Regulation (EC) No 382/2005 (3) has shown that the wording of Article 34a of that Regulation should be made more precise as regards the conditions of eligibility for the aid provided in the said Article and that time limits should be set for the payment of such aid. (2) Regulation (EC) No 382/2005 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals and Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Article 34a of Regulation (EC) No 382/2005 is hereby amended as follows: 1. Paragraph 1 is replaced by the following: 1. By way of derogation from Article 18(3) of this Regulation, dried fodder produced during the 2005/06 marketing year which had not left the processing undertaking or one of the storage locations mentioned in Article 3(a) by 31 March 2006 may be eligible for the aid laid down in Article 4 of Regulation (EC) No 1786/2003 for the 2005/06 marketing year and, where appropriate, for the aid mentioned in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003, provided it: (a) meets the requirements of Article 3 of this Regulation; (b) leaves the processing undertaking during the 2006/07 marketing year under the supervision of the competent authority in accordance with the conditions laid down in Articles 10 and 11 of this Regulation; (c) is entered in the accounts in the context of the national guaranteed quantities allocated to the Member States concerned for the 2005/06 marketing year; (d) has been declared and certified during the 2005/06 marketing year. 2. The following paragraph 3 is added: 3. Without prejudice to the time limit of 90 days stipulated in Article 20(2) for checking entitlement to the aid, the aid which recipients may claim shall be paid under the following conditions: (a) The aid laid down in Article 4 of Regulation (EC) No 1786/2003 shall be paid to processing undertakings within 30 working days following the payment decision of the paying agency; (b) the aid referred to in the second subparagraph of Article 71(2) of Regulation (EC) No 1782/2003 shall be paid within the time limit referred to in Article 35(3) of this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 114. Regulation as last amended by Regulation (EC) No 456/2006 (OJ L 82, 21.3.2006, p. 1). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2013/2006 (OJ L 384, 29.12.2006, p. 13). (3) OJ L 61, 8.3.2005, p. 4. Regulation as amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52).